Citation Nr: 0212578	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-06 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1995 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

In a statement received at the RO in July 2001, the veteran 
requested a personal hearing before a Member of the Board at 
the RO.  He has a right to a hearing, and his request for a 
hearing was timely filed.  See 38 C.F.R. §§ 20.700, 20.1304 
(2001).  Accordingly, this case will be REMANDED to the RO 
for the following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
traveling Member of the Board in 
accordance with established procedures.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




